Case 2:20-cv-00414-JLB-NPM Document 36 Filed 03/22/21 Page 1 of 1 PageID 619




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

SELLSTATE REALTY SYSTEMS
NETWORK, INC., a Florida Corporation,

             Plaintiff,

v.                                             Case No. 2:20-cv-414-JLB-NPM

ANGELIA BLACK,

             Defendant.
                                        /

                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 35.) The notice is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on March 22, 2021
